Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102006 Page 1 of 10




1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                            UNITED STATES DISTRICT COURT
17                         SOUTHERN DISTRICT OF CALIFORNIA
18    IN RE:
                                               No. 3:17-CV-0108-GPC-MDD
19    QUALCOMM LITIGATION
                                               QUALCOMM INCORPORATED’S
20
                                               OPPOSITION TO APPLE INC.’S
21                                             MOTION IN LIMINE NO. 4
22                                             Judge:       Hon. Gonzalo P. Curiel
23                                             Courtroom:   2D
                                               Date:        March 14, 2019
24                                             Time:        1:30 p.m.
25
26
27
28
     OPPOSITION TO APPLE’S MIL NO. 4                                Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102007 Page 2 of 10




1                                            TABLE OF CONTENTS
2    INTRODUCTION ......................................................................................................... 1
3    LEGAL STANDARD .................................................................................................... 1
4    ARGUMENT ................................................................................................................. 1
5             I.       Apple’s Arguments Open the Door to Evidence Regarding Apple’s
6                      Misuse of Qualcomm’s Trade Secrets ...................................................... 2
7             II.      Apple’s Attempts to Hire Qualcomm Engineers is Directly Related to
8                      Claims at Issue in this Case and Not Unduly Prejudicial ......................... 4
9    CONCLUSION .............................................................................................................. 6
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      OPPOSITION TO APPLE’S MIL NO. 4                             -i-                             Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102008 Page 3 of 10




1                                        INTRODUCTION
2           Apple seeks an order excluding Qualcomm from referencing either (a) Apple’s
3    misuse of Qualcomm’s trade secrets or (b) Apple’s efforts to poach Qualcomm’s modem
4    chip engineers in San Diego. But in arguing that such evidence is irrelevant, Apple
5    ignores its own allegations—that Apple excluded Qualcomm chips from its 2018 iPhones
6    because Qualcomm purportedly refused to deal with it in retaliation for bringing this
7    lawsuit; that Qualcomm has forced Apple to overpay for its technology for years; and that
8    the modem chip market has insurmountable barriers to entry. Apple has opened the door
9    for Qualcomm to present facts rebutting those claims, including the very facts it seeks to
10   exclude here. Apple’s motion should be denied.
11                                      LEGAL STANDARD
12          Evidence is relevant if it has “any tendency to make the existence of any fact that
13   is of consequence to the determination of the action more probable or less probable.”
14   Fed. R. Evid. 401. And while all relevant evidence is inherently prejudicial, only when
15   the probative value of the relevant evidence is substantially outweighed by unfair
16   prejudice is relevant evidence inadmissible pursuant to Federal Rule of Evidence 403.
17   See United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000). Rule 403 is “an
18   extraordinary remedy to be used sparingly because it permits the trial court to exclude
19   otherwise relevant evidence.” United States v. Mende, 43 F.3d 1298, 1302 (9th Cir.
20   1995). “[T]he danger of prejudice must not merely outweigh the probative value of the
21   evidence, but substantially outweigh it.” Id.
22                                         ARGUMENT
23          Apple’s allegations put at issue Qualcomm’s reasons for refusing to
24   unconditionally provide restricted source code to Apple, Apple’s view of the value of
25   Qualcomm’s technology, and the state of the modem chip market. Qualcomm should be
26   permitted to present evidence on each of those points.
27
28
      OPPOSITION TO APPLE’S MIL NO. 4            -1-                   Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102009 Page 4 of 10




     I.       Apple’s Arguments Open the Door to Evidence Regarding Apple’s Misuse of
1             Qualcomm’s Trade Secrets.
2             At trial, the jury will hear that Apple ceased using Qualcomm as its chip supplier
3    for 2018 iPhones and instead made Intel its sole supplier. Apple has asserted that
4    Qualcomm refused to supply it with chipsets in retaliation for Apple filing this lawsuit,
5    when in fact Qualcomm merely refused to unconditionally share more of the source code
6    for those chips with Apple than it shares with any other customer. Apple has made this
7    misleading assertion on at least three separate occasions. First, in an interrogatory
8    response:
9                                                             (Ex. 1) And then through two of
10   its witnesses at the FTC trial, both of whom are slated to testify here: Tony Blevins
11   testified that due to litigation between the companies, Qualcomm was “no longer willing
12   to sell [Apple] chips” (Ex. 2 (FTC Trial Tr.) at 712:4-20); and Jeff Williams testified that
13   “we tried to get [Qualcomm] to sell us chips, and they would not.” (Ex. 3 (FTC Trial Tr.)
14   at 890:23-24.)
15            Here, in the likely event that Apple presents evidence or argument that
16   Qualcomm’s failure to provide unconditional access to its restricted source code1 for the
17   2018 chipsets was a retaliatory gesture, Qualcomm is entitled to confront Apple’s
18   witnesses about it. Qualcomm is also entitled to have its own witnesses explain why
19   Qualcomm was not comfortable providing restricted source code without specific
20   conditions in order to prevent any further misappropriation of its intellectual property.
21   Specifically, Qualcomm proposed strict limitations under which it would provide
22   restricted source code to Apple for the 2018 iPhone models, because it became apparent
23   that Apple had been misusing Qualcomm’s trade secrets to improve software for chipsets
24   purchased from Intel, Qualcomm’s direct competitor. Steve Mollenkopf, Qualcomm’s
25   CEO, told Apple as much:
26
          1
27      Qualcomm has, from time to time, provided Apple access to very valuable and highly
     confidential portions of its software that it does not typically provide to other device
28   makers. That software is referred to as “restricted source code” herein. (See Ex. 4
     (Weiser Tr.) at 183:13-16).
      OPPOSITION TO APPLE’S MIL NO. 4              -2-                   Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102010 Page 5 of 10




1
2
3                                                                 (Ex. 5.) Qualcomm is pursuing
4    its rights regarding Apple’s misuse of trade secrets in a separate forum, but here it
5    provides important context to the parties’ relationship in 2018, which Apple has put at
6    issue. (See Qualcomm v. Apple, Case No. 37-2017-00041389 (Sup. Ct. California).)
7           None of Apple’s citations support exclusion of these facts. Apple cites Judge
8    Dembin’s May 7, 2018 order in this case on Qualcomm’s discovery requests related to
9    Apple’s handling of Qualcomm’s source code. But Judge Dembin was not presented
10   with Apple’s argument that Qualcomm had improperly withheld restricted source code,
11   so Judge Dembin never had the chance to address the issue before the Court now. And
12   even then, Judge Dembin acknowledged “the argument of relevance is there.” (ECF 839-
13   9, Apple Ex. 7 (Discovery Hr’g Tr.) at 82:2-3.)
14          Apple also misleadingly states that other courts have found testimony regarding
15   Qualcomm’s misappropriation claims irrelevant. Not so. For example, Judge Sabraw
16   excluded expert testimony related to Apple’s handling of Qualcomm’s confidential
17   information because he considered the antitrust issues in the report irrelevant to the patent
18   infringement at issue in that case. (See Ex. 6 at 2–3.) Indeed, as part of Judge Sabraw’s
19   basis for excluding the report, he indicated that the antitrust issues were being litigated in
20   this very case. (Id.) Apple cites to another discovery ruling from Judge Dembin in that
21   same case where he declined to enforce discovery related to Qualcomm’s
22   misappropriation theories on the basis of relevance. (See Ex. 7 at 5.) But again,
23   relevance there was viewed in relation to the subject of the litigation—patent
24   infringement. (See Ex. 8 at 10.)
25          Finally, Apple cites to Judge Pender’s exclusion of expert testimony in a related
26   ITC proceeding in the Northern District of California. But Judge Pender excluded this
27   testimony for procedural deficiencies, not because it was irrelevant. (ECF 839-5, Apple
28   Ex. 3 (ALJ Pender’s Order) at 4-5.)
      OPPOSITION TO APPLE’S MIL NO. 4             -3-                    Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102011 Page 6 of 10




1           The probative value of these facts in response to Apple’s allegations outweighs any
2    minor prejudicial impact (if any) that they may have. Indeed, it is Qualcomm that would
3    be unfairly prejudiced if Apple is allowed to present a one-sided narrative of the parties’
4    negotiations in 2018, divorced from Qualcomm’s concerns about Apple’s misuse of its
5    confidential information. See Fed. R. Evid. 403; Mende, 43 F.3d at 1302.
6    II.    Apple’s Attempts to Hire Qualcomm Engineers is Directly Related to Claims
            at Issue in this Case and Not Unduly Prejudicial.
7
8           Since bringing this suit, Apple has announced plans to open a campus in San Diego
9    and made numerous efforts to recruit modem chip engineers from Qualcomm. (See Exs.
10   9, 10.) Apple does not dispute those efforts. Instead, Apple argues that Qualcomm
11   should not be allowed to present any evidence of them, suggesting that such evidence
12   should be excluded, apparently on some basis related to its argument that trade secret
13   evidence should be excluded. But, puzzlingly, Apple never explains why. Evidence of
14   Apple’s efforts to hire away Qualcomm’s engineers is independently relevant because it
15   is one piece of a substantial amount of evidence demonstrating Apple’s plans to harm
16   Qualcomm financially, and rebutting Apple’s allegations regarding the value of
17   Qualcomm’s technology and the state of the modem chip market.
18          First, the jury will hear from Apple at trial that Qualcomm’s technology is not
19   purportedly worth what Qualcomm charges for it—that Qualcomm charges “exorbitant”
20   royalty rates that “have no apparent tie to the merits of Qualcomm’s cellular SEP
21   portfolio”. (ECF 83, ¶¶ 165-67.) Apple will argue further that Qualcomm has “force[d]”
22   Apple to enter into a number of contracts it contends are anticompetitive, “one-sided,
23   non-standard, and unreasonable”. (Id. ¶ 622; see also Ex. 11 at 3-4.) But discovery has
24   shown that Apple has engaged in a systematic and calculated campaign to damage or
25   destroy Qualcomm with one goal: to force Qualcomm to accept less for Apple’s use of
26   its technology. (See, e.g., Exs. 12, 13.) Qualcomm will demonstrate at trial that Apple’s
27   campaign is not based on any view regarding what Qualcomm’s technology is actually
28   worth and that Apple’s views about its own intellectual property are inconsistent with
      OPPOSITION TO APPLE’S MIL NO. 4            -4-                   Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102012 Page 7 of 10




1    those it espouses here.
2           Apple’s efforts to hire away engineers, including senior engineers with significant
3    experience, is one piece of that evidence and highly relevant to rebutting Apple’s
4    allegations. This is not only another example of Apple’s efforts to undermine
5    Qualcomm, but also an implicit acknowledgment by Apple that the products those
6    engineers have helped develop and support are extremely valuable.
7           Second, Apple seeks an antitrust injunction premised, in part, on there being
8    significant barriers to entry in the modem chip market. For instance, two of Apple’s
9    experts, B. Douglas Bernheim and Fiona Scott-Morton, contend that barriers to entry
10   “have protected Qualcomm’s market power and made it possible for Qualcomm to
11   forestall competitors through exclusionary conduct.” (Ex. 11 at 85; see also Ex. 14 at
12   113-115.) According to Scott-Morton, the industry
13
14                          (Ex. 11 at 91.) And Apple argues that “Qualcomm’s abusive
15   practices have particularly harmed Apple, the prime innovator in the mobile device
16   industry”. (ECF 83, at ¶ 9.) Even assuming there were barriers to entry in the modem
17   chip market (which Qualcomm will rebut), Qualcomm is entitled to show (and will show)
18   that those alleged barriers have not prevented healthy competition in any event. (See,
19   e.g., Ex. 15 ¶¶ 208-32.)
20          One category of such evidence is Apple’s own efforts to develop its own modem
21   chipsets, which is clearly relevant to Apple’s allegations. For example, that Apple finds
22   it commercially advantageous to hire its own modem chip workforce and that it can, in
23   fact, do so, is strong evidence that there are not insurmountable barriers to entering the
24   modem chip market. That Apple has the ability to follow in the footsteps of companies
25   like Samsung that have vertically integrated and created their own modem chips, also
26   goes directly to whether Apple has in fact been harmed by any of the conduct it alleges.
27          The probative value of this evidence in response to Apple’s allegations outweighs
28   any minor prejudicial impact (if any) that it may have. See Fed. R. Evid. 403; Mende, 43
      OPPOSITION TO APPLE’S MIL NO. 4             -5-                   Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102013 Page 8 of 10




1    F.3d at 1302. Qualcomm should be permitted to introduce this evidence at trial. The jury
2    is entitled to hear how Apple actually acts, not just what it says.
3                                          CONCLUSION
4           Therefore, Qualcomm respectfully requests that Apple’s Motion in Limine No. 4
5    be denied.
6
7     Dated: March 1, 2019                    Respectfully submitted,
8
9                                             By    /s/ Evan R. Chesler
                                                   Evan R. Chesler
10
                                              CRAVATH, SWAINE & MOORE LLP
11                                            Evan R. Chesler (pro hac vice)
                                              (N.Y. Bar No. 1475722)
12                                            echesler@cravath.com
                                              Keith R. Hummel (pro hac vice)
13                                            (N.Y. Bar No. 2430668)
                                              khummel@cravath.com
14                                            Richard J. Stark (pro hac vice)
                                              (N.Y. Bar No. 2472603)
15                                            rstark@cravath.com
                                              Antony L. Ryan (pro hac vice)
16                                            (N.Y. Bar No. 2784817)
                                              aryan@cravath.com
17                                            Gary A. Bornstein (pro hac vice)
                                              (N.Y. Bar No. 2916815)
18                                            gbornstein@cravath.com
                                              J. Wesley Earnhardt (pro hac vice)
19                                            (N.Y. Bar No. 4331609)
                                              wearnhardt@cravath.com
20                                            Yonatan Even (pro hac vice)
                                              (N.Y. Bar No. 4339651)
21                                            yeven@cravath.com
                                              Vanessa A. Lavely (pro hac vice)
22                                            (N.Y. Bar No. 4867412)
                                              vlavely@cravath.com
23                                            Worldwide Plaza
                                              825 Eighth Avenue
24                                            New York, New York 10019
                                              Telephone: (212) 474-1000
25                                            Facsimile: (212) 474-3700

26
27
28
      OPPOSITION TO APPLE’S MIL NO. 4              -6-                     Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102014 Page 9 of 10




1                                      QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
2                                      David A. Nelson (pro hac vice)
                                       (Ill. Bar No. 6209623)
3                                      davenelson@quinnemanuel.com
                                       Stephen Swedlow (pro hac vice)
4                                      (Ill. Bar No. 6234550)
                                       stephenswedlow@quinnemanuel.com
5                                      500 West Madison St., Suite 2450
                                       Chicago, Illinois 60661
6                                      Telephone: (312) 705-7400
                                       Facsimile: (312) 705-7401
7
8                                      Alexander Rudis (pro hac vice)
                                       (N.Y. Bar No. 4232591)
9                                      alexanderrudis@quinnemanuel.com
                                       51 Madison Ave., 22nd Floor
10                                     New York, New York 10010
                                       Telephone: (212) 849-7000
11                                     Facsimile: (212) 849-7100
12                                     Sean S. Pak (SBN 219032)
                                       seanpak@quinnemanuel.com
13                                     50 California St., 22nd Floor
                                       San Francisco, California 94111
14                                     Telephone: (415) 875-6600
                                       Facsimile: (415) 875-6700
15
16                                     JONES DAY
                                       Karen P. Hewitt (SBN 145309)
17                                     Randall E. Kay (SBN 149369)
                                       rekay@jonesday.com
18                                     4655 Executive Drive, Suite 1500
                                       San Diego, California 92121
19                                     Telephone: (858) 314-1200
                                       Facsimile: (858) 345-3178
20
                                       Attorneys for Defendant and
21                                     Counterclaim-Plaintiff
                                       QUALCOMM INCORPORATED
22
23
24
25
26
27
28
     OPPOSITION TO APPLE’S MIL NO. 4      -7-                  Case No. 3:17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 914 Filed 03/01/19 PageID.102015 Page 10 of 10




1                                   CERTIFICATE OF SERVICE
2           The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 1, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7           I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on March 1, 2019, at New York, New York.
9
10                                          By: /s/ Evan R. Chesler
                                                   Evan R. Chesler
11                                                 Attorneys for Defendant and
                                                   Counterclaim-Plaintiff
12                                                 QUALCOMM
                                                   INCORPORATED
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      OPPOSITION TO APPLE’S MIL NO. 4                                  Case No. 3:17-cv-0108-GPC-MDD
